—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Lubow, J.), dated August 27, 1996, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, (2) an order of disposition of the same court, dated December 9, 1996, which upon the fact-finding order, adjudged the appellant to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of 18 months, and (3) an amended order of disposition of the same court, also dated December 9, 1996, revoking a disposition of probation previously imposed by the same court (Schindler, J.), upon a finding that he had violated a condition thereof, upon his admission, and placed him in the custody of the New York State Division for Youth for a period of 18 months upon a previous finding that he had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree.
Ordered that the appeal from the fact-finding order dated August 27, 1996, is dismissed, without costs or disbursements, as that order was superseded by the dispositional order dated December 9, 1996, adjudicating the appellant a juvenile delinquent; and it is further,
Ordered that the dispositional orders are affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the petition contained adequate nonhearsay allegations in support of every element of every act charged (see, Family Ct Act § 311.2; Matter of Neftali D., 85 NY2d 631; Matter of Rodney J., 83 NY2d 503; Matter of Jahron S., 79 NY2d 632).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.